Citation Nr: 1616687	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  11-09 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher rating in excess of 20 percent for right shoulder strain.

2.  Entitlement to a higher rating in excess of 30 percent prior to September 30, 2013 and in excess of 50 percent thereafter for major depressive disorder, to include the question of entitlement to a total disability rating based on individual employability (TDIU).

3.  Entitlement to an evaluation greater than 10 percent for chondromalacia of the right knee with baker's cyst.

4.  Entitlement to an effective date earlier than September 27, 2014 for TDIU.

5.  Entitlement to a higher rating in excess of 40 percent for thoracic back strain.

6.  Entitlement to a higher initial rating in excess of 10 percent for radiculopathy for each lower extremity.


REPRESENTATION

Veteran represented by:	Salim A. Punjani, Attorney

ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran had active service from February 1969 to February 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in April 2009 and May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A May 2014 rating decision increased the evaluation of depressive disorder from 30 to 50 percent effective September 30, 2013.  The issue on appeal has been accordingly characterized to reflect the staged ratings.

The Board is cognizant that the AOJ considered the Veteran to not have perfected an appeal of the rating for the right knee with baker's cyst.  Review of the VA Form 9, however, indicates that the Veteran indicated that he wanted to appeal all issues and the then-representative thereafter listed as an issue on appeal.  For these reasons, the Board finds that it is in appellate status.  In further support of this finding, the Veteran again filed for an increase of this disability evaluation and thereafter filed a notice of disagreement to the rating assigned.

The Veteran changed his representation from the American Legion to a private attorney in June 2015.

The appeal is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

REMAND

The claims file reflects that the RO requested a VA examination for his right shoulder disability which was submitted on February 19, 2015.  The Veteran does not appear to have had his examination, and this is no documentation that he failed to appear for this examination.  The last examination that evaluated this disability was several years prior.  Considering this factual background, the Board finds that a remand is warranted to obtain another VA examination.  The Veteran should be scheduled for such an examination.  In addition, the Veteran has recently identified private medical relevant to a spine disability.  The Board finds that this evidence may also be relevant to the right shoulder disability.

With regard to his mood disorder, the Veteran was afforded a recent VA examination in May 2014.  The AOJ did not subsequently issue an SSOC regarding the issue in appellate status.  Further, the Board notes that the AOJ granted entitlement to TDIU as of September 27, 2014.  The issue of TDIU is part and parcel of the increased rating claim for the psychiatric claim as well, however, and the Board finds that it needs additional medical opinion evidence regarding this aspect of the claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  On remand, the Veteran should be afforded a psychiatric examination to determine the current severity of the mood disorder and provide an opinion as to whether his service-connected disability provides limitations on his ability to obtain employment.

The sought after medical opinion could result in a TDIU being granted from an earlier date; this would result in granting the benefit on the theory that it is part of the increased rating claim in appellate status.  In the Board's judgment, the earlier effective date claim for the grant of TDIU remanded for an SOC is a separate type of TDIU claim.  At this time, these claims are separate.  

In regard to the evaluation of an evaluation greater than 10 percent for chondromalacia of the right knee with baker's cyst, the Board is cognizant that the Veteran underwent an April 2015 VA examination that evaluation this disability.  Review of this examination, however, indicates conflicting information regarding whether the Veteran was present for this examination.  In this regard, the examiner marked that it was an in-person examination but responded to a question regarding functional impairment:  "He would need to be present."  Further, as noted in the Introduction, the AOJ did not treat this issue as continuing in appellate status; in response to the Veteran's new claim for increase, the AOJ issued an April 2015 rating decision denying service connection for this disability, when service connection remains in effect.  Therefore, this new evidence has not been reviewed under the proper basis as evidence relevant to the claim for increase.  For these reasons, this claim is remanded for additional development.

To ensure completeness of the record, the RO should obtain all outstanding VA treatment records and any private records.

Regarding the issues listed on the title page as issues #4-#6, the Veteran has filed a Notice of Disagreement (NOD), but has not been issued a Statement of the Case.  Upon remand, the Veteran and his attorney-representative should be issued such an SOC.  See Manlincon v. West, 12 Vet. App. 239 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records from Orlando VA Healthcare System since April 2015 and any other VA Healthcare System that have not been associated with the claims file.

2.  Make arrangements to obtain the information necessary from the Veteran to obtain any private treatment records not already associated with the claims file.

3.  After completing directives #1-#2, schedule the Veteran for a VA examination to assess the current level of severity of his residuals of a right shoulder strain.  The claims file must be made available to the examiner for review.  The examiner should complete the appropriate Disability Benefits Questionnaire (DBQ) for this disability.  

4.  After completing directives #1-#2, schedule the Veteran for a VA examination to assess the current level of severity of his service-connected right knee disability.  The claims file must be made available to the examiner for review.  The examiner should complete the appropriate Disability Benefits Questionnaire (DBQ) for this disability.  

5.  After completing directives #1-#2, schedule the Veteran for a VA psychiatric examination to determine the current severity of his mood disorder and to what extent his service-connected mood disorder provides limitations on his ability to obtain employment.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated tests must be conducted.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  The examiner should complete the appropriate DBQ to evaluate the disability.

Based on his/her review of the case, the examiner must also respond to the following:

Considering the functional impairment caused the service-connected psychiatric disability, discuss the effect of the disability on the Veteran's ability to maintain substantially gainful employment throughout the appeal period.

The examiner is requested to provide a rationale for any opinion provided.

6.  Next, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

7.  Finally, readjudicate the claims on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

8.  Issue an SOC for the issues listed as #4-#6 on the above Title page.  The Veteran is advised that a timely Substantive Appeal will be necessary to perfect an appeal to the Board concerning these matters.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


